                              UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                DOCKET NO. 7:19-MJ-1165-lRJ

United States of America                        )                  ORDER MODIFYING AND
                                                )                 CONTINUING SUPERVISION
               vs.                              )
                                                )
Harrison Lee Conyk                              )
                                                )
   On April 30, 2020, Harrison Lee Conyk appeared before the Honorable Robert B. Jones, Jr., U.S.
Magistrate Judge in the Eastern District of North Carolina, and upon an earlier plea of guilty to Possession
of Marijuana was sentenced to 12 months of probation.

   From evidence presented at the revocation hearing on May 6, 2021, the court finds as a fact that Harrison
Lee Conyk, who is appearing before the court with counsel, has violated the terms and conditions of the
judgment as follows:

   1. Using a controlled substance.
   2. Failure to participate as directed in a urinalysis program.
   3. Failure to participate as directed by the probation officer in a treatment program for narcotic
      addiction, drug dependency, or alcohol dependency.
   4. Failure to participate as directed by the probation officer in a cognitive behavioral program.

   It now appears that the ends of justice would best be served by denying the motion for revocation before
   the court this date and extending supervision.

   IT IS, THEREFORE, ORDERED AND ADJUDGED that the probation term heretofore granted be
extended for a period of three (3) months.

   This the 6th day of May, 2021.


                                                      Robert B. Jones, Jr.
                                                      U.S. Magistrate Judge
